 Case 1:20-cr-00160-MKV Document 171 Filed 03/27/20 Page 1 of 1




March 27, 2020

Via ECF

Honorable Mary Kay Vyskocil
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

      Re:    United States v. Navarro, et al., 20-CR-160 (MKV)
             Submission of Kentucky Supreme Court certificate of
             good standing in state bar

Dear Judge Vyskocil:
Thank you for granting my request to appear pro hac vice on behalf
of Michael Kegley, Jr., pending my submission of a Certificate of
Good Standing in the bar of the Commonwealth of Kentucky.
(Doc. # 135, Memo Endorsement.) My certificate is attached to this
letter; if the Court desires any additional information, I will supply
it immediately.

Sincerely,



Scott C. Cox
